Opinión disidente del
Juez Asociado Señor Blanco Lugo
en la cual concurrente los Jueces Asociados Señores Pérez Pi-mentel, Rigau y Ramírez Bages.
San Juan, Puerto Rico, a 20 de junio de 1967
I
No es hasta la aprobación en 20 de abril de 1965 de la tercera revisión del Decreto Mandatorio Núm. 27 para la Industria de la Leche y de la Ganadería, 29 R.&R.P.R. secs. 245n-491 et seq., que la Junta de Salario Mínimo de Puerto Rico fijó una compensación alternativa a los choferes vendedores y ayudantes vendedores de salario por hora o por unidad a base de una comisión por el número de cuar-tillos de leche vendidos en distribución a domicilio o a ne-gocios. Tanto bajo el decreto original Núm. 18, aprobado en 27 de noviembre de 1950, 29 R.&R.P.R. secs. 245n-311 et seq., como bajo el Núm. 27 de 5 de julio de 1957, y en su primera y segunda revisiones de 23 de marzo de 1960 y 19 de abril de 1962 respectivamente, la fijación de compensación para dichos empleados se había hecho exclusivamente a base de *829salario por hora, (1) Todos estos decretos contenían disposi-ciones sobre condiciones de trabajo relacionadas con períodos máximos de labor, día semanal de descanso, vacaciones, li-cencia por enfermedad y otros.
De especial interés es la disposición sobre períodos má-ximos de labor — no hace más que reiterar lo ya estatuido en el Art. 4 de la Ley Núm. 379 de 15 de mayo de 1948, 29 L.P.R.A. see. 273 — al efecto de que “Ningún patrono empleará a trabajador alguno en la fase agrícola o en la fase industrial de la industria de la leche por más de 8 horas en cualquier día ni por más de 48 en cualquier semana a menos que le pague al trabajador por su labor en exceso de 8 horas diarias ó 48 semanales a razón de por lo menos dos veces el tipo de salario que dicho trabajador estuviere per-cibiendo”. Conforme a la Sec. 40(b) de la Ley de Salario Mínimo de 1956, 29 L.P.R.A. sec. 246k, esta disposición, así como todas las demás a que hemos hecho referencia, subsis-tían en toda su fuerza y vigor a pesar de que la Junta pos-teriormente variase los tipos de salario mínimo. Campos de Encarnación v. Sepúlveda, 94 D.P.R. 74 (1967); Martín Santos v. C.R.U.V., 89 D.P.R. 175 (1963).
La Ley Núm. 114 de 30 de junio de 1965 (Leyes, pág. 337), 5 L.P.R.A. see. 1120 (Supl. 1966, págs. 86-87), fue aprobada con el propósito, según reza su título, de decretar “la no aplicabilidad de las leyes y decretos sobre horas má-ximas de trabajo a los vendedores y ayudantes de vendedores de leche fresca . . . autorizar a los Comités de la Industria de la Leche y de la Ganadería a recomendar y a la Junta de *830Salario Mínimo a aprobar comisiones mínimas para dichos empleados, . . . garantizar a los vendedores y ayudantes de vendedores un séptimo día de descanso, vacaciones, licencia por enfermedad y otras condiciones de trabajo garantizadas a los demás trabajadores de la Industria de la Leche y de la Ganadería”.
Es de rigor transcribir íntegramente la Exposición de Motivos de esta Ley:
“En la industria de la leche de Puerto Rico tradicionalmente se han utilizado vendedores y vendedores ayudantes para vender y distribuir la leche fresca y otros productos lácteos vendidos por dichos vendedores y ayudantes de vendedores. Estos ven-dedores y ayudantes de vendedores realizan sus labores sin supervisión directa, sin que el patrono pueda gobernar o cons-tatar las horas que efectivamente trabajan; son ellos los que venden el producto, proveen el servicio y la atención, y toman la acción que a su juicio deben tomar para mantener y aumentar su clientela, siendo los únicos que verdaderamente conocen dicha clientela; prestan sus servicios fuera de las .plantas de leche; regresan a las plantas de leche a los solos fines de entregar la propiedad y cuadrar las cuentas de la leche y otros productos lácteos vendidos, siendo, como cuestión de hecho, verdaderos vendedores ambulantes.
“Tradicionalmente, los vendedores y ayudantes de vendedores han venido siendo compensados a base de una comisión por cada litro de leche vendido independientemente de las horas trabaja-das, sistema de compensación que ha resultado justo y razonable y ha recibido la aprobación de dichos vendedores y ayudantes de vendedores. Ha surgido, sin embargo, alguna duda en cuanto a si los mismos están o no cubiertos por la exención de vende-dores viajantes que han establecido nuestras leyes en relación con los períodos máximos de labor diarios o semanales. Esta duda ha causado un estado de incertidumbre en la industria de la leche y de la ganadería ante la posibilidad de reclamaciones futuras por concepto de horas extraordinarias de labor y ame-naza- de estabilidad de la propia industria y de las me jorfes relaciones obrero-patronales. Resulta, pues, deseable, para que no se detenga el crecimiento y expansión de la industria de la *831leche y de la ganadería, que se aclare debidamente cualquier duda que pudiera existir en cuanto a la aplicabilidad de las leyes y decretos sobre períodos máximos de labor a los mencionados vendedores y ayudantes de vendedores.
“Es de rigor, sin embargo, garantizarle a esos vendedores una remuneración adecuada a base de comisiones mínimas a ser fijadas por la Junta de Salario Mínimo, previa recomendación de los Comités que sean designados fijar el salario mínimo a pagarse en la industria de la leche. También deben asegurárseles los derechos que hasta hoy han venido disfrutando en cuanto a vacaciones, séptimo día de descanso, licencia por enfermedad, y las otras condiciones de trabajo que les están garantizadas a los demás empleados de la industria de la leche y de la gana-dería.”
Con este historial en mente, ¿cuál fue el verdadero propó-sito de la Asamblea Legislativa al aprobar la Ley Núm. 114?
f-H HH
La opinión de mayoría sostiene la actuación de la Junta al fijar la compensación alternativa fundándose en que: (a) no puede afirmarse que la intención legislativa al aprobar la Ley Núm. 114 fuera concederle a dicho organismo la facultad de fijar salários por comisión ya que la Sec. 16 de la Ley de Salario Mínimo desde 1964 autorizaba la fijación de sala-rios mínimos por unidades de trabajo en lugar de tipos de salarios por hora o alternativamente en cualquier actividad económica; (2) (b) el único efecto de la citada ley es que los *832empleados a que se refiere quedan fuera de la protección que en cuanto a la jornada máxima de labor concede la Ley Núm. 379, supra, pero específicamente afirma que podrían traba-jar más de ocho horas diarias y más de cuarenta y ocho a la semana recibiendo sólo compensación a tiempo y medio por esas horas extras, conforme al mandato constitucional, Art. II, Sec. 16 de la Constitución del Estado Libre Asociado de Puerto Rico.
La lectura de la Ley Núm. 114 y el efecto de todas sus disposiciones, analizadas en conjunto y separadamente, me lle-van a una conclusión contraria. Veamos. Dicha ley se propone declarar la inaplicabilidad de las leyes — obviamente la Ley Núm. 379 — y decretos sobre horas máximas de labor a los vendedores y ayudantes de vendedores. Es cierto que no se hace referencia expresa a la inaplicabilidad de la Ley de Sa-lario Mínimo en el aspecto de fijación de salarios. Pero ello era innecesario en vista de que (1) hasta entonces según surge del historial anterior, los salarios se venían fijando por hora y atado en el propio decreto con la garantía de paga doble; (2) desde 1954 la función de la Junta se limita a la fijación de salarios mínimos y ninguna intervención tiene en cuanto a la formulación de otras condiciones de trabajo, entre ellas la de la jornada máxima, Marrero Cabrera v. Caribbean Refining Co., 93 D.P.R. 250 (1966). Es por eso — al excluirlos también de la fijación de salarios por hora — que se hace ne-cesario expresar que “Es de rigor, sin embargo, garantizarle una remuneración adecuada a base de comisiones mínimas a ser fijadas por la Junta de Salario Mínimo”. ¿Qué necesi-dad había de reiterar una facultad que admitidamente tenía *833la Junta? La única explicación lógica es que se les había excluido de la fijación de salarios por hora. Obsérvese igual-mente que la facultad para fijar salarios por comisión está precedida por la frase adverbial sin embargo, queriendo signi-car que no se vedaba la acción de la Junta totalmente, sino limitada a esa forma específica que se autorizaba. Por otro lado, la ley pronuncia que “También deben asegurárseles los derechos que hasta hoy han venido disfrutando en cuanto a vacaciones, séptimo día de descanso, licencia por enferme-dad y las otras condiciones de trabajo que les están garanti-zadas a los demás empleados de la industria de la leche . . Nuevamente, la única explicación lógica es que se les excluyó del ámbito de la actuación de la Junta al incorporar como parte de los decretos, conforme a la Sec. 40(b), 29 L.P.R.A. sec. 246k, condiciones de trabajo relativas a vacaciones y li-cencias por enfermedad. Todo esto demuestra que el único propósito no puede haber sido, como se indica en la opinión de mayoría, el de excluir estos empleados de la disposición sobre horas extras.
Ante el mandato constitucional ya citado, (3) A. D. Miranda, Inc. v. Falcón, 83 D.P.R. 735 (1961); cf. Autoridad de Comunicaciones v. Tribl. Superior, (en reconsideración), 87 D.P.R. 1 (1963), y obviamente para conciliario con sus disposiciones, la opinión de mayoría se ve obligada a reco-nocer que cuando los choferes vendedores y los ayudantes vendedores trabajen a base de un salario por hora tendrán derecho a percibir por las horas extras cuando menos a ra-zón de tiempo y medio el tipo regular. Esta posición frustra a todas luces uno de los anunciados propósitos legislativos al probar la Ley Núm. 114, a saber, que estos empleados no *834estuvieran sujetos a las leyes sobre Juntas máximas de labor y su consecuencia de paga a tipo superior cuando se trabaje en exceso de la jornada legal. Precisamente, consciente de la limitación constitucional, el legislador proveyó la única forma en que podía lograrse su propósito: el pago de salario a base de comisión. En esta forma se garantizaba la protección de estos obreros mediante la intervención del organismo oficial en la fijación de sus salarios, pero a base de comisión única-mente.
Por haber actuado en exceso de su facultad legal anu-laría la parte del decreto de la Junta de Salario Mínimo que fija un salario por hora a los choferes vendedores y ayudantes vendedores en la fase de distribución de la industria de la leche. (4)

Salario por Hora
Zona I Zona II
Decreto Núm. 18 $0.35 $0.30
Decreto Núm. 27 $0.60
Primera Revisión (1960) 0.65
Segunda Revisión (1962) 0.74


La Sec. 13 de la Ley de Salario Mínimo de 1941, 29 L.P.R.A. see. 224, autorizaba expresamente la fijación de salarios por unidades de trabajo, pero al aprobarse la ley de 1956 se omitió una disposición similar. Es en 1959, por la Ley Núm. 4 de 8 de mayo (Leyes, pág. 16), que especí-ficamente se incorpora una disposición al efecto pero limitada a la reco-lección de café en la fase agrícola de la industria cafetalera; mediante la Ley Núm. 49 de 6 de-junio de 1963 (Leyes, pág. 80), se incluyó además el cosido de hojas en la industria tabacalera; y, finalmente, por la Ley Núm. 105 de 26 de junio de 1964 (Leyes, pág. 345), se extiende tal fa-*832cuitad a “cualquier otra actividad económica”. Diario de Sesiones, vol. 18, pág. 1790.
Es significativo que hasta esta última ley de 1964 la fijación de sala-rios no se autorizaba en forma alternativa, sino que cuando por la natu-raleza de las labores a realizarse ello era aconsejable los Comités podían fijar salarios mínimos por unidades de trabajo en vez de tipos de salario por hora.


“Se reconoce el derecho de todo trabajador ... a una jornada que no exceda de ocho horas de trabajo. Sólo podrán trabajar en exceso de este límite diario, mediante compensación extraordinaria que nunca será menor de una vez y media el tipo de salarios ordinarios, según se disponga por ley.”


 Me doy perfecta cuenta de que los vendedores a comisión que se dedican a abrir rutas pueden resultar perjudicados con la fijación de un salario a comisión únicamente. Sin embargo, nada impide que por la vía de la negociación colectiva o en el decreto mismo se incorpore para estos casos una disposición garantizando una compensación mínima irrespectiva-mente del número de cuartillos de leche distribuida. En la vista oral cele-brada los representantes de las empresas así lo aceptaron y sugirieron que se devolviera el caso a la Junta con instrucciones para que lo refirieran al Comité a los fines de que hicieran una determinación al efecto.